Undercofler, Justice.
This appeal was docketed in this court on July 29, 1968. The enumeration of errors was filed on August 9, 1968. Ga. L. 1965, pp. 18, 29, § 14, as amended by Ga. L. 1965, pp. 240, 243, and Ga. L. 1968, pp. 1072, 1077 (Code Ann. § 6-810) requires that the enumeration of errors be filed at the time the brief is filed, which time is set by Rule 20 of this court at 10 days after the docketing of the case in this court. Under Rule 14 failure to file the enumeration of errors within the time specified in the rules for the filing of the brief may be deemed as failure to perfect the appeal. Rules of the Supreme Court, 221 Ga. 884. See Napier v. Napier, 222 Ga. 681 (151 SE2d 712); Benfield v. State, 224 Ga. 139 (160 SE2d 398); DeFee v. Williams, 224 Ga. 354 (162 SE2d 440). Illness of a secretary at 2 p.m. on the afternoon of the last day for filing enumerations of error in this court which illness allegedly resulted in the late filing of the enumeration of errors is not such providential cause as would except this case from the provisions of Rule 14 of this court.
Since there was a failure to perfect the appeal within the meaning of Rule 14, the appellee’s motion to dismiss the appeal is granted and the appeal is

Dismissed.


All the Justices concur.

J. L. Jordan, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Scott Charlton, for appellees.